Citation Nr: 1209155	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for left side chest scars prior to January 6, 2011, and higher than 10 percent thereafter.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1981 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for scars on the left side of the chest and assigned a noncompensable (zero percent) disability rating.  A subsequent rating decision in December 2011 assigned a 10 percent disability rating effective January 6, 2011.  As the Veteran did not express satisfaction with the 10 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran had requested the opportunity to appear before the Board a hearing on this matter.  A hearing was duly scheduled in November 2010, but the Veteran failed to appear or to offer good cause for not appearing.  Therefore, the Board deems the request for hearing to have been waived.  

This case was previously before the Board in December 2010, when it was remanded for further development, to specifically include a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased disability rating for the scars on the left side of his chest and abdomen as a result of surgery in service.  In an effort to determine the nature and severity of the scars, the Veteran has been afforded two VA examinations, most recently in January 2011.  However, due to inherent conflicts in the description of the scars, clarification of the examiner's report is needed.

Specifically, the January 2011 VA examination report describes all of the Veteran's scars as "deep," but also describes the scars related to the chest tube placement as "light" and "flat."  In a previous VA examination report, from October 2007, the scars had been described as "light" and "flat."  Resolution of this discrepancy is necessary for a proper rating to be assigned.  The examiner should be asked to clarify, with respect to each of the scars, whether it is "superficial" (not associated with underlying soft tissue damage) or "deep" (associated with underlying soft tissue damage), as well as if it is adherent to underlying tissue, painful on examination, or unstable.  The total area of deep scars should be provided.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another VA skin examination.  The examiner should review the claims file and clarify the January 2011 VA examination report findings to specifically address the nature and severity of the scars at issue.  The examiner should indicate, with respect to each scar, whether it is deep or superficial, as those terms are explained under the rating criteria of 38 C.F.R. § 4.118 in effect prior to 2008, as well as whether it is painful on examination, adherent to underlying tissue, or unstable.  The total area of all "deep" scars should be provided.  

All opinions must be supported by a rationale in a typewritten report.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains less than fully favorable to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


